IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 02-30302
                            Summary Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

TERRANCE E. WILLIAMS, also known as Gangsta,

                                        Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (98-CR-57-1-B)
                       --------------------
                         January 14, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Terrance E. Williams appeals the sentence

imposed at     his   resentencing   following   his   plea   of   guilty   to

engaging in a continuing criminal enterprise involving controlled-

substances offenses and solicitation of murder.         At resentencing,

the district court imposed a life sentence after departing upward

on the express ground that Williams’s criminal history category did

not adequately reflect the seriousness of his criminal history or

the likelihood that he would commit other crimes.            See U.S.S.G. §


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
4A1.3, p.s. Williams contends that the district court erred by not

considering   intermediate     offense      levels   under   the     sentencing

guidelines when it departed from an offense level of 35 to one of

43.

      We review an upward departure for abuse of discretion. United

States v. Cade, 279 F.3d 265, 270 (5th Cir. 2002).                 As is well-

established, we do not “require the district court to go through a

ritualistic   exercise    in   which   it    mechanically    discusses    each

criminal history category [or offense level] it rejects en route to

the category [or offense level] that it selects.”            United States v.

Lambert, 984 F.2d 658, 663 (5th Cir. 1993) (en banc).                As we are

able to discern a basis for the district court’s rejection of

intermediate offense levels to reach the level it used in imposing

Williams’s    sentence,   we   conclude      that    the   court’s    implicit

methodology was sufficient.      See id.

AFFIRMED.




                                       2